On October 27, 1993, the Defendant was sentenced to five (5) years at Montana State Prison for revocation of COUNT I, Theft, a Felony. The defendant is entitled to 148 days jail time which he has previously served.
On March 24, 1994, the Defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The Defendant was present and represented himself. The state was not represented.
Before hearing the application, the Defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also to increase it if such is possible. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
After careful consideration, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed with the modification that pursuant to MCA 46-18-201(3), credit shall be allowed for jail or home arrest time already served. The defendant shall be credited for an additional 352 days time served on home arrest. All other portions of the sentence shall remain the same as originally imposed.
The reason for the decision is there was an apparent oversight on the credit for home arrest time that the defendant did not receive credit for. All other portions of the sentence imposed by the District Court are presumed correct pursuant to Section 46-18-904(3), MCA. The Division finds that the reasons advanced for modification are insufficient to deem inadequate or excessive as required to overcome the presumption per Rule 17 of the Rules of the Sentence Review Division of the Montana Supreme Court.
Hon. G. Todd Baugh, Chairman, Hon. John Warner and Hon. Ted Lympus, Members.
*22The Sentence Review Board wishes to thank Donald Campbell for representing himself in this matter.